DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-3,6,7,12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagi JP 60049350. 
	Takagi discloses, regarding claim 1, an image forming apparatus, comprising:


a transfer part (1) that is arranged on a downstream side of the cutting part in the carrying direction of the medium and transfers a developer image to the medium;
a flexure forming part that has a guide part (20) for guiding the medium to be carried along the carrying path, and forms a flexure (14) of the medium by bending the medium between the cutting part and the transfer part in the carrying direction (see at least Abstract, fig.1,5); and
	an opposing part (16) that is arranged opposing the flexure forming part via a carrying path through which the medium is carried, wherein
	the guide part (20) performs a retreat movement either before or after the cutting part starts to cut the medium, wherein the retreat movement is a movement of the guide part in which the guide part moves in a direction away from the opposing part (the apparatus is fully capable of performing a retreat movement either before or after the cutting; see at least fig.5 and attached machine translation of description of fig.5; see also MPEP 2114,2115).
	Regarding claim 2, wherein the retreat movement is performed due to a change of a tensional force of the medium, wherein the change of the tensional force occurs during the cutting part cuts the medium (see at least fig.3,5 and attached machine translation of description of fig.3,5).
	Regarding claim 3, wherein the flexure forming part is formed of a flexible member (20; see at least fig.3,5 and attached machine translation of description of fig.3,5).

Regarding claim 7, wherein the guide part starts to perform the retreat movement after the medium is cut in the cutting part (the apparatus is fully capable of performing a retreat movement after the cutting; see at least fig.5 and attached machine translation of description of fig.5; see also MPEP 2114,2115).
Regarding claim 12, an image forming apparatus, comprising:
a cutting part (8,9) that cuts a medium;
a transfer part (1) that is arranged on a downstream side of the cutting part in a carrying direction of the medium and transfers a developer image to the medium; and
a flexible member (20) that guides the medium and forms a flexure (14) of the medium between the cutting part and the transfer part in the carrying direction (see at least Abstract, fig.1,5).

5.	Claims 1,2,4,6,7,12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kono USP 3,673,905. 
	Kono discloses, regarding claim 1, an image forming apparatus, comprising:
a cutting part (2) that cuts a medium, the medium being carried along a carrying path in a carrying direction;
a transfer part (18,20) that is arranged on a downstream side of the cutting part in the carrying direction of the medium and transfers a developer image to the medium;

	an opposing part (16) that is arranged opposing the flexure forming part via a carrying path through which the medium is carried, wherein
	the guide part (6) performs a retreat movement either before or after the cutting part starts to cut the medium, wherein the retreat movement is a movement of the guide part in which the guide part moves in a direction away from the opposing part (the apparatus is fully capable of performing a retreat movement either before or after the cutting; see at least fig.1,2, C2/L2-30; see also MPEP 2114,2115).
	Regarding claim 2, wherein the retreat movement is performed due to a change of a tensional force of the medium, wherein the change of the tensional force occurs during the cutting part cuts the medium (see at least C2/L17-21).
	Regarding claim 4, wherein the flexure forming part (6) is rotatably held in a state of being biased (via spring 7) in one direction (see fig.1,2).
	Regarding claim 6, wherein the guide part starts to perform the retreat movement before the medium is cut in the cutting part (the apparatus is fully capable of performing a retreat movement before the cutting; see at least fig.1,2, C2/L17-26; see also MPEP 2114,2115).
Regarding claim 7, wherein the guide part starts to perform the retreat movement after the medium is cut in the cutting part (the apparatus is fully capable of performing a 
Regarding claim 12, an image forming apparatus, comprising:
a cutting part (2) that cuts a medium;
a transfer part (18,20) that is arranged on a downstream side of the cutting part in a carrying direction of the medium and transfers a developer image to the medium; and
a flexible member (6) that guides the medium and forms a flexure of the medium between the cutting part and the transfer part in the carrying direction (see at least fig.1,3).

Allowable Subject Matter
6.	Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Estabrooks (USP 6,633,740) discloses an image forming apparatus comprising a cutting part (15,16), a transfer part (36,38), and a flexure forming part that forms a flexure (37) of the medium.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        11/9/2021